          Case 5:20-cv-01008-PRW Document 8 Filed 10/06/20 Page 1 of 3

                                                           iDrsT
                                                           0A144-'4,
                                                                  L'otjArrr
                IN THE DISTRICT COURT OF OKLAHOMA COUNTIOCT 6
                                  STATE OF OKLAHOMA                                       2020
                                                                           RICK
                                                                         37 COur:W
                                              )                               .1T 7' CZ
SEAN ARVELO,
                                              )
                     Plaintiff,               )
                                              )
v.                                            ) Case No. CJ-2020-4308
                                              )
ELLIOTT ELECTRIC SUPPLY,INC.,                 )
                                              )
                      Defendant.              )

             DEFENDANT'S NOTICE OF FILING NOTICE OF REMOVAL

TO:    The above named Plaintiff, and Plaintiff's attorneys of record:

       Sean Arvelo
       c/o D. Colby Addison and Leah Roper
       CENTER FOR EMPLOYMENT LAW
       1133 N. Portland Ave.
       Oklahoma City, Oklahoma 73107

       PLEASE TAKE NOTICE, pursuant to 28 U.S.C. § 1446(d), that on the 5th day of

October, 2020, Defendant Elliott Electric Supply, Inc. filed with the Clerk of the United States

District Court for the Western District of Oklahoma in Case No. 20-CV-01008-PRW, its Notice

of Removal, together with copies of all process, pleadings, and orders served upon Defendant in

the above-captioned action. A true and correct copy of the Notice of Removal is attached as

Exhibit 1.

DATED this 6th day of October, 2020


                                               Respectfully, submitted,



                                               Allelic L. Hutson, OBA #30118
                                               Melissa R. McDuffey, OBA #32463
                                               -- Of the Firm --
                                               CROWE & DUNLEVY
                                               A Professional Corporation
Case 5:20-cv-01008-PRW Document 8 Filed 10/06/20 Page 2 of 3




                            Braniff Building
                            324 N. Robinson Ave., Suite 100
                            Oklahoma City, OK 73102-8273
                           (405)235-7700
                           (405)239-6651 (Facsimile)
                            allen.hutson@crowedunlevy.coin
                            melissa.mcduffey@crowedunlevy.com

                            ATTORNEYS FOR DEFENDANT ELLIOTT
                            ELECTRIC SUPPLY,INC.
          Case 5:20-cv-01008-PRW Document 8 Filed 10/06/20 Page 3 of 3




                                CERTIFICATE OF SERVICE

        I hereby certify that on this 6th day of October, 2020, that a true and correct copy of the
above and foregoing was emailed and mailed, postage prepaid, to the following attorney for
Plaintiff:

       D. Colby Addison
       Leah M. Roper
       CENTER FOR EMPLOYMENT LAW
       1 133 N. Portland Ave.
       Oklahoma City, OK 73107
       colby@centerforemploymentlaw.com
       leah@centerforemploymentlaw.com

        ATTORNEYS FOR PLAINTIFF



                                              Allen L. Hutson
